 1
 2
 3
     cc: Los Angeles County Superior Court, 19STCV27369
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11
12 PETER GUINAN,                          )   CV 19-8585-RSWL-JC
                                          )
13                  Plaintiff,            )
                                          )   ORDER re: Plaintiff’s
14                                        )   Motion to Remand Case to
         v.                               )   State Court [9]
15                                        )
                                          )
16 INTERNATIONAL BROTHERHOOD              )
   OF TEAMSTERS, UNION LOCAL              )
17 NUMBER 848, SHIPPERS                   )
   TRANSPORT EXPRESS, INC.,               )
18 and DOES 1 to 100,                     )
                                          )
19                                        )
                    Defendants.           )
20                                        )
21
22       Currently before the Court is Plaintiff Peter
23 Guinan’s (“Plaintiff”) Motion to Remand Case to State
24 Court [9].      Having reviewed all papers submitted
25 pertaining to this Motion, the Court NOW FINDS AND
26 RULES AS FOLLOWS: the Court DENIES Plaintiff’s Motion.
27 ///
28 ///
                                         1
 1                          I. BACKGROUND
 2 A.   Factual Background
 3      Plaintiff is an individual residing in Orange
 4 County, California.    Compl. ¶ 1, ECF No. 1.   Defendant
 5 International Brotherhood of Teamsters Local 848
 6 (“Local 848") is and was a labor organization
 7 representing employees in the State of California,
 8 County of Los Angeles.     Id. ¶ 2.   Defendant Shippers
 9 Transport Express, Inc. (“STE”) is and was a California
10 corporation doing business in Los Angeles County,
11 California.   Id. ¶ 3.
12      Plaintiff was formerly employed by Defendant STE as
13 a driver and was a member of Local 848.     Mot. 3:20-21.
14 On or about June 4, 2018, Plaintiff was involved in a
15 collision with another vehicle while on duty.     Id. at
16 3:22-24.   Two days later, on June 6, 2018, Plaintiff
17 was suspended by STE pending further investigation, and
18 subsequently received his Written Notice of termination
19 on June 25, 2018.     Id. at 3:23-4:3.   Plaintiff’s
20 Written Notice of termination stated that Plaintiff was
21 involved in three preventable accidents within two
22 years on January 1, 2016, September 20, 2017, and June
23 4, 2018.   Compl. ¶¶ 16, 17, 18, 19.
24      Plaintiff claims that he filed a Grievance
25 regarding the Written Notice dated September 20, 2017,
26 but that Local 848 never processed it.     Id. ¶ 19.
27 Further, Plaintiff alleges that he received a
28 correspondence from the Local 848 Secretary Treasurer
                                  2
 1 regarding the Written Notice for the accident on June
 2 14, 2018, where the Secretary admitted that Plaintiff’s
 3 termination was wrong; however, Local 848 did not
 4 challenge the Wrongful Discharge violations.        Id. ¶ 20.
 5       On June 19, 2018, Plaintiff filed a complaint with
 6 the National Labor Relations Board against Local 848
 7 and STE, which was subsequently dismissed.      Id. ¶¶ 23,
 8 24.     On October 12, 2018, Plaintiff requested an
 9 extension of time to file his appeal by November 11,
10 2018 and ultimately filed his appeal on November 9,
11 2019.     Id. ¶ 25.   Plaintiff received a letter dated
12 February 7, 2019 from the National Labor Relations
13 Board deeming his appeal untimely.       Id. ¶ 26.
14 B.    Procedural Background
15       On August 2, 2019, Plaintiff filed his complaint
16 pursuant to Labor Management Relations Act § 301
17 (“LMRA”) which governs contracts between labor
18 organizations and employers.       Id. ¶¶ 10, 11.   Plaintiff
19 alleges that Defendant STE breached the Collective
20 Bargaining Agreement (“CBA”) between it and Local 848
21 when it terminated Plaintiff without just cause.        Id. ¶
22 32.     Plaintiff further alleges that Defendant Local 848
23 “arbitrarily, discrimnaotrily [sic], and/or in bad
24 faith, breached [its] duty of fair
25 representation . . . .”     Id. ¶ 29.    Subsequently, on
26 October 4, 2019, Defendant Local 848 removed this
27 Action to federal court on the basis of federal
28 question jurisdiction.     See Notice of Removal, ECF No.
                                  3
 1 1.
 2        On October 11, 2019, Defendant Local 848 filed a
 3 Motion to Dismiss pursuant to Federal Rules of Civil
 4 Procedure 12(b)(6) for failure to state a claim upon
 5 which relief can be granted [8].     On October 15 2019,
 6 Plaintiff filed the instant Motion to Remand the Action
 7 to State Court [9].     On October 21, 2019, the parties
 8 stipulated to have Plaintiff’s Motion for Remand heard
 9 prior to Defendant Local 848's Motion to Dismiss [10,
10 11].    Defendant Local 848 filed its Opposition to
11 Plaintiff’s Motion to Remand [12] on November 5, 2019,
12 and Plaintiff timely replied [13].
13                         II. DISCUSSION
14 A.     Legal Standard
15        Civil actions may be removed from state court if
16 the federal court has original jurisdiction.       See
17 Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
18 (2002) (“Under the plain terms of § 1441(a), in order
19 properly to remove [an] action pursuant to that
20 provision, . . . original subject-matter jurisdiction
21 [must] lie[] in the federal courts.”).      Federal
22 question jurisdiction exists in “all civil actions
23 arising under the Constitution, laws, or treaties of
24 the United States.”     28 U.S.C. § 1331.
25        “All defendants who have been properly joined and
26 served must join in or consent to the removal of the
27 action.”    28 U.S.C. § 1446 (b)(2)(A).     “When fewer than
28 all of the defendants have joined in a removal action,
                                 4
 1 the removing party has the burden under 28 U.S.C. §
 2 1446 to explain affirmatively the absence of any
 3 co-defendants in the notice of removal.”          Brady v.
 4 Lovelace Health Plan, 504 F. Supp. 2d 1170, 1173
 5 (D.N.M. 2007) (citing Northern Illinois Gas Co. v.
 6 Airco Industrial Gases, 676 F.2d 270, 273 (7th
 7 Cir.1982); 14C JAMES WM. MOORE   ET AL.,   MOORE'S FEDERAL
 8 PRACTICES § 3739 (Matthew Bender 3d ed. 1997)).
 9      Further, “[t]he burden of establishing jurisdiction
10 falls on the party invoking the removal statute, which
11 is strictly construed against removal.”          Sullivan v.
12 First Affiliated Sec., Inc., 813 F.2d 1368, 1371 (9th
13 Cir. 1987) (internal citations omitted).          Courts
14 resolve all ambiguities “in favor of remand to state
15 court.”   Hunter v. Philip Morris USA, 582 F.3d 1039,
16 1042 (9th Cir. 2009) (citing Gaus v. Miles, Inc., 980
17 F.2d 564, 566 (9th Cir. 1992)).       A removed case must be
18 remanded “[i]f at any time before final judgment it
19 appears that the district court lacks subject matter
20 jurisdiction.”    28 U.S.C. § 1447(c).
21 B.   Discussion
22      Plaintiff appears to misunderstand the meaning of
23 “concurrent jurisdiction.”       As Local 848 suggests,
24 Plaintiff’s Motion reads more like a treatise on this
25 Court’s jurisdiction and removal procedure than a legal
26 argument as to why removal was improper.          Plaintiff
27 fails to put forth any real argument other than
28 claiming that “California has concurrent jurisdiction”
                                5
 1 and that “Defendant [Local 848] is aware of the case
 2 law.”       Mot. 15:14-16.
 3        A defendant may properly remove any action that
 4 could have been originally filed in the federal courts.
 5 See 28 U.S.C. § 1441.          Here, the statute is clear and
 6 Plaintiff admits that this Court has jurisdiction over
 7 the Action.        See 29 U.S.C. § 185(a) (“Suits for
 8 violation of contracts between an employer and a labor
 9 organization representing employees in an industry
10 affecting commerce . . . may be brought in any district
11 court of the United States having jurisdiction of the
12 parties . . . .”); see also Mot. 10:20-23 (“[The
13 statute] . . . provides that [these] suits ‘may’ be
14 brought in federal district courts . . . .”).
15        The fact that the state court has concurrent
16 jurisdiction over the Action does not, in any way, make
17 Local 848’s removal improper.           Plaintiff’s claims
18 clearly arise under federal law and therefore, the
19 Court has original jurisdiction to hear the Action.
20 See 28. U.S.C. § 1331.          Plaintiff failed to provide any
21 real argument justifying his claim that removal is
22 improper.        As such, the Court finds that removal was
23 proper and DENIES Plaintiff’s Motion to Remand this
24 Action to State Court.1
25
26        1
              Because the Court concludes that Defendant properly
27 removed this Action under 28 U.S.C. § 1441(a) for federal
     question jurisdiction, it need not address Defendant’s discussion
28 of preemption.
                                       6
 1                     III. CONCLUSION
 2     For the reasons discussed above, the Court hereby
 3 DENIES Plaintiff’s Motion to Remand this Action to
 4 State Court.
 5
 6 IT IS SO ORDERED.
 7
 8 DATED: December 20, 2019       /s/ Ronald S.W. Lew
 9                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              7
